Citation Nr: 1606451	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  05-39 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating for chronic lymphedema in excess of 20 percent prior to May 7, 2012.

2.  Entitlement to a higher initial rating for lumbar degenerative disc disease, rated as 10 percent disabling prior to September 11, 2011, and as 20 percent since September 11, 2011. 

3.  Entitlement to an initial compensable rating for carpal tunnel syndrome (CTS) of the right arm. 

4.  Entitlement to an initial compensable rating for CTS of the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 1979 and from October 1981 to July 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In that decision, the RO, inter alia, granted service connection for chronic lymphedema, lumbar degenerative disc disease, and CTS of each arm (while the code sheet lists the right arm twice, the Board finds this was a typographical error and a rating is in effect for the left arm). 

In October 2011, the RO changed the lymphedema rating to "chronic lymphedema, residual of melanoma surgery, with scar, RLE." The Board has rated this scar separately.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2015). 

In a November 2014 decision, the Board denied an initial rating in excess of 20 percent for chronic lymphedema prior to May 7, 2012.  However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion) of the parties (the Secretary of VA and the Veteran), and vacated the Board's decision with respect to the issue of a higher initial evaluation for chronic lymphedema, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of entitlement to a higher initial rating for chronic lymphedema in excess of 20 percent prior to May 7, 2012, the December 2015 Joint Motion determined that the Board erred in its November 2014 decision when it concluded that its duty to assist in obtaining records had been satisfied.  The Joint Motion indicated that private treatment records relevant to the Veteran's service-connected lymphedema from E. Iker, M.D., at the Lymphedema Center in Santa Monica, California, were still outstanding.  Accordingly, on remand, with any assistance necessary from the Veteran, reasonable efforts must be undertaken to obtain all outstanding private treatment records from Dr. Iker.  

In addition, the Board's November 2014 decision remanded the issues of entitlement to higher initial ratings for lumbar degenerative disc disease, CTS of the right arm, and CTS of the left arm for additional development.  With respect to the issue of entitlement to a higher initial rating for lumbar degenerative disc disease, the Board's November 2014 decision instructed the AOJ to schedule the Veteran for a new VA examination to evaluate the severity of her lumbar degenerative disc disease.

The Board notes that a May 2015 VA psychology note indicated that the Veteran had cancelled future psychotherapy sessions prior to going out of state for "several weeks" to deal with her daughter's alcoholism relapse.  Thereafter, in correspondence dated June 15, 2015, and sent to the Veteran's address in California, VA notified the Veteran that she would be scheduled for a VA examination.  The examination was then cancelled on July 6, 2015, after the RO was unable to contact the Veteran.  In the Veteran's November 2015 Post-Remand Brief, her attorney argued that she showed good cause for not reporting to the VA examination scheduled in July 2015 because of her absence due to a family emergency.

Individuals for whom an examination has been authorized and scheduled are required to report for such examination unless good cause is shown for failure to report for such examination.  38 C.F.R. § 3.655 (2015).  Here, the Board finds that the Veteran has provided good cause for her request to reschedule the examination.  However, the Veteran is notified that it is her responsibility to report for any future examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655.  Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  This regulation states, "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  38 C.F.R. § 3.655(a).  

Finally, with respect to the claims of entitlement to higher initial ratings for CTS of the right and left arms, the Board's November 2014 decision requested that all records for the Veteran from N. M. Halikis, M.D., be obtained, followed by a readjudication of the claims.  While the treatment records from Dr. Halikis seem to have been obtained and associated with the claims file, the RO did not readjudicate the claims in either a rating decision or a supplemental statement of the case.  Indeed, although the September 2015 supplemental statement of the case issued by the RO addressed the issue of a higher initial rating for degenerative disc disease of the lumbar spine, it did not address the issues of CTS of the right or left arms.  As the Veteran has not waived her right to have the AOJ initially consider such evidence, the Board finds that the claim must be remanded for AOJ consideration of this evidence.  See 38 C.F.R. § 19.31 (2015) (stating the AOJ is required to issue a supplemental statement of the case if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board); see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all treatment records related to her disabilities on appeal, to include updated treatment records from E. Iker, M.D., at the Lymphedema Center in Santa Monica, California.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  The AOJ must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained the AOJ must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

2.  Reschedule the Veteran for a new VA examination to evaluate the severity of her lumbar degenerative disc disease. The claims folder should be made available for the examiner to review. 

The examiner is asked to opine as to whether there is any additional range of motion lost due to flare ups; if so, the examiner is asked to estimate this amount, expressed in degrees of lost motion. The Board notes that the Veteran is competent to report limitation during flare-ups.

The examiner is also asked to opine as to whether there is any additional range of motion lost due to any other noted functional impairment (i.e., weakened movement, excess fatigability, incoordination, or pain); if so, the examiner is asked to estimate this amount, expressed in degrees of lost motion. 

If this information cannot be provided without resorting to speculation, then the examiner should give a reason why the needed information cannot be provided.

3.  Thereafter, readjudicate the claims.  If any benefit sought is not granted, then the Veteran and her representative should be furnished a supplemental statement of case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




